Citation Nr: 0119757	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from December 1970 to 
December 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied service connection for tinnitus.  
At that time, the RO also denied service connection for a 
left shin injury, an injury top the right index finger, and 
skin cancer.  

By September 2000 rating decision, the RO granted service 
connection for skin cancer.  As that benefit has been 
granted, the issue of service connection for skin cancer is 
no longer before the Board.  

The veteran initiated an appeal with respect to service 
connection for a left shin injury and a right index finger 
injury, and the RO issued a statement of the case in 
September 2000.  However, there is some confusion at this 
time as to whether all of those matters are now before the 
Board, as an appeal was perfected expressly only with respect 
to the issue of service connection for tinnitus (see VA Form 
9 from veteran, dated October 26, 2000); then, at a hearing 
on appeal in October 2000 (within a year of notice of the 
original denial) his representative mentioned the left shin 
and right index finger injuries, but the veteran stated that 
he was "not concerned about" them and they were "not a big 
deal."  38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  The 
foregoing requires clairification, as noted below.  


REMAND

The veteran served in Vietnam for close to one year.  The 
October 1970 report of medical history completed by the 
veteran on enlistment was silent as to tinnitus, and the 
corresponding report of medical examination did not reflect a 
finding of tinnitus.  Also, the November 1974 report of 
medical history and corresponding report of medical 
examination made no mention of tinnitus.  Service medical 
records contain no indication of any complaint or finding of 
tinnitus.

The veteran has indicated that he has had ringing in both 
ears since 1972, and that while in Vietnam, he fired weapons 
daily without ear protection.  He stated that since that time 
he has experienced constant ringing in the ears to varying 
degrees.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

On the basis of the current record in this case, the Board 
has determined that VA is obligated to provide a medical 
examination in order to obtain an accurate diagnosis and 
opinion regarding the etiology of the veteran's tinnitus.  
The veteran is hereby informed that failure to report for the 
scheduled examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655 (2000).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO should contact the veteran and 
obtain from him clarification about his 
intentions concerning the appeal of his 
claim of service connection for the left 
shin and right index finger injuries.  He 
should be informed that a timely-filed 
substantive appeal may be withdrawn only 
in writing.  38 C.F.R. § 20.204(b).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

3.  The RO should schedule the veteran 
for a VA audiologic examination.  The 
examiner is asked to provide a diagnosis 
of the veteran's claimed bilateral ear 
disability and an accurate description 
and assessment of the veteran's tinnitus, 
if such is diagnosed.  Next, the examiner 
is asked to provide an opinion regarding 
the likelihood that tinnitus had its 
onset in service or is otherwise related 
thereto.  Of course, a rationale should 
be given for all conclusions.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should re-adjudicate 
the issue of service connection for tinnitus.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and provided an opportunity to respond.  
Thereafter, the claims file should be returned to the Board 
for further consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




